










Sixth Amendment To Credit Agreement
This Sixth Amendment to Credit Agreement (herein, the “Amendment”) is entered
into as of May 1, 2014, by and among FCStone Merchant Services, LLC, a Delaware
limited liability company (the “Borrower”), INTL FCStone Inc., as Guarantor, the
financial institutions party to this Amendment, as lenders (the “Lenders”), and
Bank of Montreal, Chicago Branch, as administrative agent (the “Administrative
Agent”).
Preliminary Statements
A.    The Borrower, the Guarantor, the Lenders and the Administrative Agent
entered into a certain Credit Agreement dated as of August 10, 2012, as amended
(the “Credit Agreement”). The Borrower and the Administrative Agent also entered
into that certain Security Agreement dated as of August 10, 2012 (the “Security
Agreement”). All capitalized terms used herein without definition shall have the
same meanings herein as such terms have in the Credit Agreement.
B.    The Borrower has requested that the Lenders make certain amendments to the
Credit Agreement and the Security Agreement, and the Lenders are willing to do
so under the terms and conditions set forth in this Amendment.
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 1.
Amendments to the Credit Agreement.

Subject to the satisfaction of the conditions precedent set forth in Section 3
below, the Credit Agreement shall be and hereby is amended as follows:
1.1.    The defined term “Borrowing Base” set forth in Section 5.1 of the Credit
Agreement shall be and hereby is amended by inserting the term “plus” at the end
of clause (d) and immediately thereafter inserting a new clause (e) to read in
its entirety as follows:
(e)     all Includable Unhedged Eligible Commodities;
1.2.     The defined term “Borrowing Cap” set forth in Section 5.1 of the Credit
Agreement shall be and hereby is amended by deleting the term “minus” at the end
of clause (v) and inserting in its place the term “plus”, and amending and
restating clause (vi) and immediately thereafter inserting a new clause (vii),
each to read in their entirety as follows:
(vi)    all Includable Unhedged Eligible Commodities; minus
(vii)    the Concentration Limit;
1.3.    The proviso in the defined term “Borrowing Limit” set forth in Section
5.1 of the Credit Agreement shall be amended and restated to read in its
entirety as follows:




--------------------------------------------------------------------------------




provided, that (i) the amounts set forth in clauses (b), (c) and (d) above shall
not exceed $10,000,000 in the aggregate at any one time, (ii) the amount of
Includable Unhedged Eligible Commodities shall not exceed 10% of the Commitments
in effect at the date of determination, (iii) the Administrative Agent shall
have the right upon five (5) Business Days’ notice to the Borrower to reduce the
foregoing advance rates in its reasonable discretion based on results from any
field audit or appraisal of the Collateral and (iv) the Borrowing Limit shall be
computed only as against and on so much of such Collateral as is included on the
Borrowing Notice substantially in the form of Exhibit A attached hereto
furnished from time to time by the Borrower pursuant to this Agreement and, if
required by the Administrative Agent pursuant to any of the terms hereof or any
Collateral Document, as verified by such other evidence reasonably required to
be furnished to the Administrative Agent pursuant hereto or pursuant to any such
Collateral Document.    
1.4.    Clause (d) in the defined term “Certified Merchant” set forth in Section
5.1 of the Credit Agreement shall be amended and restated to read in its
entirety as follows:
(d) maintains at a minimum of 100 underlying growers of Qualified Commodities in
the aggregate for its Forward Contracts
1.5.    The amount “$8,000,000” in clause (iv) of the defined term “Forward
Contract Exclusion” set forth in Section 5.1 of the Credit Agreement shall be
deleted and replaced with the amount “$5,000,000”.
1.6.    The following defined terms appearing in Section 5.1 of the Credit
Agreement shall be amended and restated to read in their entirety as follows:
“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans in an aggregate principal amount at any one time outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule 1 attached hereto
and made a part hereof, as the same may be reduced or modified at any time or
from time to time pursuant to the terms hereof. The Borrower and the Lenders
acknowledge and agree that the Commitments of the Lenders aggregate $30,000,000
as of March 7, 2014.
“Concentration Limit” means, for any Seller at any date of determination, (a)
with respect to the initial transaction under an Eligible Repurchase Agreement,
the aggregate amount by which the obligations (determined on a mark-to-market
basis on such date of determination) of such Seller to repurchase Qualified
Commodities pursuant to such Eligible Repurchase Agreement exceeds $10,000,000,
and (b) with respect to all Eligible Repurchase Agreements (including Eligible
Repurchase Agreements set forth in clause (a) above), the aggregate amount by
which the obligations (determined on a mark-to-market basis on such date of
determination) of such Seller to repurchase Qualified Commodities pursuant to
Eligible Repurchase Agreements exceeds $12,000,000. For purpose hereof, the
obligations of a Seller’s Subsidiaries and Affiliates shall also be included in
determining the Concentration Limit for such Seller.
“Qualified Commodity” means any physical commodity of the type described on
Schedule 5.1(a) attached hereto (as such schedule may be modified or
supplemented in the Administrative Agent’s reasonable discretion) that is (or
with respect to a physical commodity subject to a Forward Contract, will be upon
delivery of such physical commodity) (a) either covered by a tangible negotiable
warehouse receipt issued or negotiated to the Borrower or




--------------------------------------------------------------------------------




is an Eligible Electronic Warehouse Receipt; (b) on site and in storage within a
storage facility operated by the Seller; and (c) fully insured against casualty
loss while in storage with the Seller, and the Seller or the Borrower has
delivered to the Administrative Agent an insurance certificate naming the
Administrative Agent as lender’s loss payee with respect to such Qualified
Commodity. The foregoing notwithstanding, if any physical commodity consisting
of Canola or Cotton is not on site and in storage within a storage facility
operated by the Seller, such physical commodity shall be a Qualified Commodity
if such physical commodity is stored at a storage facility acceptable to the
Administrative Agent (in its sole discretion), and the Borrower, such Seller or
storage operator provides an insurance certificate to the Administrative Agent
evidencing that such physical commodity is fully insured against casualty loss
while in storage and naming the Administrative Agent as loss payee.
“Sorghum Cap” means, at any time the same is to be determined, the amount by
which the (i) sum of (A) 89% of the aggregate amount of all obligations of all
Sellers under Eligible Repurchase Agreements to repurchase from the Borrower all
Qualified Commodities consisting of Sorghum sold by the Sellers to the Borrower
under the Eligible Repurchase Agreements, plus (B) 80% of the market value of
all Eligible Commodities consisting of Sorghum owned by the Borrower that are
evidenced by tangible or electronic warehouse receipts, plus (C) 65% of Forward
Contract Equity with respect to Forward Contracts for Sorghum, plus (D) all
Includable Unhedged Eligible Commodities consisting of Sorghum exceeds (ii)
$15,000,000.
“Termination Date” means May 1, 2015, or such earlier date on which the
Commitments are terminated in whole pursuant to Section 1.10, 9.2 or 9.3 hereof.
1.7.    Section 5.1 of the Credit Agreement shall be further amended by
inserting the following new defined terms in their appropriate alphabetical
order, each such defined term to read in its entirety as follows:
“Cocoa” is defined in Schedule 5.1 attached hereto.
“Cotton” is defined in Schedule 5.1 attached hereto.
“Includable Unhedged Eligible Commodities” means 50% of the market value of all
Unhedged Eligible Commodities.
“Unhedged Eligible Commodities” means all Qualified Commodities owned by the
Borrower that are (i) evidenced by tangible or electronic warehouse receipt and
(ii) not subject to a Hedging Agreement but otherwise satisfy the requirements
set forth in the defined term “Eligible Commodities”.    
1.8.    The date “September 30, 2011” appearing in Section 6.6 of the Credit
Agreement shall be deleted and replaced with the date “September 30, 2013”.
1.9.    Section 8.9 of the Credit Agreement shall be and hereby is amended by
deleting the period at the end of clause (j) and inserting in its place “; and”,
and immediately thereafter inserting a new clause (k) to read in its entirety as
follows:
(k)    investments in and loans to the Borrower’s customers in connection with
the purchase of such customer’s accounts receivable so long as (i) no Default or
Event of Default




--------------------------------------------------------------------------------




has occurred and is continuing immediately before and after giving effect to
such investment or loan, (ii) the Borrower is in compliance on a pro forma basis
with the financial covenants set forth in Section 8.22 hereof, (iii) the
aggregate amount of such investments in and loans to any such customer and its
Affiliates shall not exceed $300,000 in the aggregate at any one time and (iv)
the aggregate amount of such investments in and loans to all such customers
shall not exceed $2,000,000 in the aggregate at any one time.
1.10.    Exhibit A, Schedule 1, and Schedule 5.1(a) of the Credit Agreement
shall be amended and restated in the form of Exhibit A, Schedule 1 and Schedule
5.1(a) respectively, attached hereto.
Section 2.
Conditions Precedent.

This Amendment shall become effective upon satisfaction of all of the following
conditions precedent:
2.1.    The Borrower, the Guarantor, the Lenders and the Administrative Agent
shall have executed and delivered this Amendment.
2.2.    The Administrative Agent shall have received copies of the certificates
of good standing for the Borrower and the Guarantor (dated no earlier than
30 days prior to the date hereof) from the office of the secretary of the state
of its incorporation or organization.    
2.3.    Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.
Section 3.
Representations.

3.1.    In order to induce the Administrative Agent and the Lenders to execute
and deliver this Amendment, the Borrower hereby represents to the Administrative
Agent and the Lenders that as of the date hereof (a) the representations and
warranties set forth in Section 6 of the Credit Agreement are and shall be and
remain true and correct in all material respects (except to the extent that such
representations and warranties relate to an earlier date) and (b) it is in
compliance with the terms and conditions of the Credit Agreement and no Default
or Event of Default has occurred and is continuing under the Credit Agreement or
shall result after giving effect to this Amendment.
3.2.    Since August 10, 2012, there has been no amendments, modifications,
supplements or restatements to the Borrower’s articles of incorporation and
bylaws (or comparable organizational documents), and such articles of
incorporation and bylaws (or comparable organizational documents) are in full
force and effect on the date hereof.
3.3.    Except for the amendments attached hereto as Annex A, there has been no
amendments, modifications, restatements or supplements to the certificate of
incorporation and by-laws of Holdings since August 10, 2012, and such
certificate of incorporation and by-laws are in full force and effect. Attached
hereto as Annex A are a true and correct copies of all amendments to Holdings’
by-laws since August 10, 2012.
3.4.    There has been no amendment, modifications, supplements or restatements
to the Borrower’s and Guarantor’s resolutions delivered to the Administrative
Agent in connection with the Credit Agreement and such resolutions have not been
revoked and are in full force and effect as of the date hereof.




--------------------------------------------------------------------------------




Section 4.
Miscellaneous.

4.1.    The Borrower heretofore executed and delivered to the Administrative
Agent the Security Agreement and certain other Collateral Documents. The
Borrower hereby acknowledges and agrees that the Liens created and provided for
by the Collateral Documents continue to secure, among other things, the
Obligations arising under the Credit Agreement as amended hereby; and the
Collateral Documents and the rights and remedies of the Administrative Agent
thereunder, the obligations of the Borrower thereunder, and the Liens created
and provided for thereunder remain in full force and effect and shall not be
affected, impaired or discharged hereby. Nothing herein contained shall in any
manner affect or impair the priority of the liens and security interests created
and provided for by the Collateral Documents as to the indebtedness which would
be secured thereby prior to giving effect to this Amendment.
4.2.    Except as specifically amended herein, the Credit Agreement, including
without limitation the Guarantees set forth in Section 12 thereof, shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.
4.3.    The Borrower agrees to pay on demand all out of pocket costs and
expenses of or incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Amendment, including
the fees and expenses of counsel for the Administrative Agent.
4.4.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of
executed counterparts of this Amendment by telecopy or by e‑mail transmission of
an Adobe portable document format file (also known as a “PDF” file) shall be
effective as an original. This Amendment shall be governed by the internal laws
of the State of Illinois.
[Remainder Left Intentionally Omitted]
    




--------------------------------------------------------------------------------






This Sixth Amendment to Credit Agreement is entered into as of the date and year
first above written.
“Borrower”
FCStone Merchant Services, LLC
By     /s/    Michael J. Knobbe        
Name     Michael J. Knobbe        
Title     President/CEO            
By     /s/    Bruce Fields            
Name     Bruce Fields            
Title     Authorized Signatory        


“Guarantor”


INTL FCStone Inc.
By     /s/    Sean M. O’Connor        
Name     Sean M. O’Connor        
Title     Chief Executive Officer    
By     /s/    Bruce E. Fields        
Name     Bruce E. Fields        
Title     Group Treasurer        




--------------------------------------------------------------------------------






Accepted and agreed to.
Bank of Montreal, Chicago Branch, as Administrative Agent and a Lender
By     /s/    Linda C. Haven        
Name     Linda C. Haven        
Title     Managing Director        




CoBank, ACB, as a Lender
By     /s/    Bert D. Johnson        
Name     Bert D. Johnson        
Title     Vice President            








